Exhibit 10.2

 

AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 2 (the “Amendment”) to the LOAN AGREEMENT (the “June 2019
Loan Agreement”), and the SECURITY AGREEMENT (the “June 2019 Security
Agreement”), both dated June 3, 2019, as such Agreements have been amended by
way of agreement dated as of July 29, 2019 (the “July 2019 Amendment Agreement”;
and together with the June 2019 Loan Agreement and the June 2019 Security
Agreement, the “Agreements”), by and between Jerrick Media Holdings, Inc., Inc.
(the “Company”) and the investors (the “Investors”) named in the Agreements. The
Investors and the Company are hereinafter referred to together as “the Parties”.
Capitalized terms not defined herein have the meanings assigned to them in the
Agreements.

 

WITNESSETH:

 

WHEREAS, on June 3, 2019, the Investors and the Company entered into the June 3,
2019 Loan Agreement and the June 3, 2019 Security Agreement and Securities
Purchase Agreement pursuant to which the Investors agreed to have a joint and
several interest in the June 2019 Loan in the principal aggregate amount of
$2,400,000; and

 

WHEREAS, on July 29, 2019, the Investors and the Company entered into the July
2019 Amendment Agreement pursuant to which the parties agreed to amend the June
2019 Loan Agreement and the June 2019 Security Agreement so as to (i) increase
the principal aggregate amount of the June 2019 Loan to $2,500,000, and (ii)
amend the provisions regarding the ranking of interest of such loan; and

 

WHEREAS, the Parties now desire to amend the Agreements in certain respects as
hereinafter set forth;

 

NOW, THEREFORE, in consideration of and for the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the Agreement is hereby amended as follows:

 

1.Section 2.1 of the Loan Agreement is hereby amended to be and read as follows:

 

“Section 2.1 The Loan

 

The Lenders have resolved to issue certain financial accommodations to the
Borrower in an amount of up to THREE MILLION AND NO/100 DOLLARS ($3,000,000.00),
which shall be undertaken, funded and/or repaid in accordance with this
Agreement, as follows: the Borrower shall be indebted in the amount of Three
Million and No/100 Dollars ($3,000,000.00) (the “Term Loan”), of which (i) FIVE
HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000) shall be funded by Goldberg on
August 9, 2019 and (ii) TWO MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($2,500,000) have been previously funded, as follows:

 

(a)ONE MILLION TWO HUNDRED THOUSAND AND NO/100 DOLLARS ($1,200,000.00) was
exchanged by Rosen from an existing Promissory note dated May 26, 2016 in favor
of Rosen for a joint and several interest in the 2019 Term Loan pursuant to the
Debt Exchange Agreement; and

 

(b)(i) SIX HUNDRED THOUSAND AND NO/100 DOLLARS ($600,000) was funded by Goldberg
at First Closing on June 3, 2019, (ii) SIX HUNDRED THOUSAND AND NO/100 DOLLARS
($600,000) was funded by Goldberg at Second Closing on June 25, 2019, and (iii)
an additional ONE HUNDRED THOUSAND AND NO/100 DOLLARS ($100,000) was funded by
Goldberg pursuant to the July 2019 Amendment Agreement on July 29, 2019.

 

The Loan is not a revolving credit loan, and Borrower is not entitled to any
re-advances of any portion of the Loan which it may (or is otherwise required
to) pay or prepay pursuant to the provisions of this Agreement. The Closings
shall occur on the Closing Dates and shall be conducted remotely via exchange of
documents.

 

The net proceeds of the Current Advance shall be employed by the Borrower as
provided in Section 6.2 of this Agreement.”

 



 

 

 

2.Paragraph 2 of the Intercreditor Agreement is hereby amended to be and read as
follows:

 

“2. Ranking of Interests. Each Creditor agrees and acknowledges that all sums
secured or owing to either Creditor under the Creditor Loan Documents shall be
and are hereby declared by each Creditor to be held and/or receivable by the
Creditors on the following basis:

 

(i)As to the first $600,000 of all amounts to be paid to the Creditors, one
hundred percent (100.00%) shall be paid to Goldberg; and

 



(ii)thereafter, as to all remaining amounts to be paid by to the Creditors,
fifty percent (50.00%) shall be paid to Goldberg and fifty percent (50.00%)
shall be paid to Rosen (each such share hereinafter referred to as each
Creditor’s “Creditor Share”).

 

Any amounts payable hereunder shall be rounded to the nearest whole ten-dollar
increment. Notwithstanding anything to the contrary contained in any Creditor
Loan Documents and irrespective of: (i) dates, times or order of when a Creditor
made its loan to the Company under the Creditor Loan Documents; (ii) the time,
order or method of attachment or perfection of the security interests created in
favor of either Creditor; (iii) the time or order of filing or recording of
financing statements or other documents filed or recorded to perfect security
interests in any collateral; (iv) anything contained in any filing or agreement
to which any Creditor now or hereafter may be a party; (v) the rules for
determining perfection or priority under the Uniform Commercial Code or any
other law governing the relative priorities of secured creditors; (vi) the time
or order of obtaining control or possession of any Collateral; or (vii) or the
failure to perfect or maintain the perfection or priority of any security
interests, each Creditor hereby agrees and acknowledges that: (x) each of the
Creditors has a valid security interest in the Collateral and (y) the security
interests of each Creditor in any Collateral pursuant to any Creditor Loan
Documents shall, be (i) first to Goldberg in the amount of $600,000, and, (ii)
thereafter, pari passu with each other subject to the balance of each Creditor’s
respective Creditor Share.”

3. Except as amended hereby, the terms and provisions of the Agreements shall
remain in full force and effect, and the Agreements are in all respects ratified
and confirmed. On and after the date of this Amendment, each reference in each
of the Agreements to the “Agreement”, “hereinafter”, “herein”, “hereinafter”,
“hereunder”, “hereof”, or words of like import shall mean and be a reference to
such Agreement as amended by this Amendment.

4. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original and all of which taken together shall constitute a
single Amendment.

2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first stated above.

 

  JERRICK MEDIA, INC.         By: /s/ Jeremy Frommer     Name: Jeremy Frommer  
  Title: CEO             /s/ Arthur Rosen     ARTHUR ROSEN, as Creditor        
    /s/ Eric Goldberg     ERIC GOLDBERG, as Creditor

 

3



 

